Citation Nr: 1510705	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the reduction of in the evaluation of an adjustment disorder with anxious mood, previously rated as posttraumatic stress disorder (PTSD)/anxiety neurosis, (hereinafter "psychiatric disorder") from 100 to 30 percent, effective April 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to January 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that additional evidence was added to the claims file after the issuance of the March 2013 Statement of the Case.  However, in a September 2013 statement, the Veteran waived initial RO review of any new evidence and thus a remand is not required for this purpose.  38 C.F.R. § 20.1304(c) (2014).

In September 2013, the Veteran attended a Travel Board hearing before the undersigned.  An earlier hearing was held before RO personnel.  The hearing transcripts are of record.


FINDING OF FACT

A preponderance of the evidence does not show material improvement in the Veteran's psychiatric disorder.


CONCLUSION OF LAW

The reduction of the Veteran's PTSD disability rating from 100 to 30 percent was not proper and a restoration of the 100 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.343, 3.344, 4.13, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  Given the favorable decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Rating Schedule

In November 2001, the RO granted entitlement to service connection for PTSD/ anxiety neurosis and assigned a 100 percent rating, effective February 12, 2001.  In June 2012, the RO recharacterized the disability as an adjustment disorder with anxious mood and proposed reducing the rating to 30 percent.  In a December 2012 rating decision, the RO implemented the proposed rating, effective April 1, 2013.

The Veteran's psychiatric disorder is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130.  Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

Rating Restoration

The Veteran seeks restoration of her 100 percent disability evaluation for a psychiatric disorder. 

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.

The Board notes the Veteran's psychiatric disorder was in effect for more than 5 years at a disability rating of 100 percent.  Thus, the provisions of 38 C.F.R. § 3.343 and 38 C.F.R. § 3.344 are applicable to this case.  

The regulation governing rating reductions in cases where the rating being reduced was a total disability rating, i.e., 100 percent, provides that the rating will not be reduced without examination showing material improvement in physical or mental condition.  38 C.F.R. § 3.343.  This regulation also provides that examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the Veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  Id.  

At the time of the Veteran's initial 100 percent disability rating for her psychiatric disorder, VA treatment records from April 2001 showed she had stopped taking antidepressants, reported feeling stress, increased irritability and decreased appetite.  

At a July 2001 VA examination, the examiner did not have access to the Veteran's claims file.  However, the examiner was able to obtain a medical history through treatment records and the Veteran's self-reported history.  During the examination, the Veteran appeared appropriately dressed and groomed, maintained eye contact and exhibited appropriate behavior.  Her memory and intellect were grossly intact and her rate and flow of speech were within normal limits.  The mental status examination revealed no evidence of hallucinations, suicidal ideation, obsessive or ritualistic behavior, panic attacks, or impaired impulse control.  There was evidence of body dysmorphic delusion, homicidal ideation, depression, anxiety, feelings of stress, and poor sleep.  The examiner diagnosed PTSD with a Global Assessment of Functioning (GAF) score of 40.

The Veteran was not afforded another VA psychiatric examination until January 2012.  At this time, the examiner had access to the Veteran's claims file.  During the mental status examination, the Veteran was appropriately dressed with no deficiencies in hygiene and her speech was within normal limits.  There was evidence of mild tangentiality in thought processes at times, but no overall impairment in communication or thought process.  Her affect was angry and irritable.  The Veteran described her mood as irritable, depressed and anxious.  She denied homicidal ideation and did not provide a clear response as to suicidal ideation, responding that she hoped the world came to an end.  She also reported difficulties sleeping, impoverished socialization, and few recreational activities.  She admitted to sleeping with a gun under pillow and checking closets with it loaded.  Additional symptoms included avoidance behaviors, problems with attention and concentration, and intrusive thoughts.  The examiner diagnosed her with major depressive disorder and assigned a GAF score of 70.

The Board notes that in recharacterizing her diagnosis, the examiner called into question the validity of the Veteran's initial diagnosis of PTSD and concluded that the new diagnosis of major depressive disorder was not related to service.  See April 2012 addendum to January 2012 VA examination.  However, since the issue before the Board concerns whether a rating reduction was proper, and not severance of service connection, the issue is a moot point and will not be addressed further.

A review of VA treatment records from July 2012 through November 2012 show the Veteran sought therapy and reported symptoms of anxiety, depression, anger, problems sleeping, difficulty concentrating, helplessness, hopelessness, lack of motivation, and paranoia.  She repeatedly denied suicidal ideation, her speech was logical and goal oriented, judgment and insight were adequate, and there were no reported homicidal ideation.  Her affect ranged from dysphoric to appropriate.  At her July 2012 therapy note, the Veteran stated she was unable to maintain consistent employment and did not believe it was possible given her discomfort around people.  Her GAF during this period remained around 60.

At the August 2012 RO hearing, she added additional symptoms of daily panic attacks, hallucinations, and memory loss.  She also further elaborated she was unemployable due to depression, anxiety, and paranoia.

In an April 2013 VA treatment note, the examiner described the Veteran's PTSD symptoms as severe and disabling.

At the September 2013 Travel Board hearing, the Veteran reported essentially the same symptomatology and her representative indicated her disorder had worsened.

After reviewing the evidence of record, the Board finds the Veteran's symptoms do not appear to have materially improved since her initial VA examination in July 2001.  In reaching this conclusion, the Board notes that since her initial VA examination, she has reporting additional symptoms, such as sleeping with and carrying a weapon for protection, avoidance behaviors, problems with attention and concentration, and intrusive thoughts.  Additionally, the April 2013 VA treatment note indicated her PTSD symptoms were severe and disabling.  The Board notes that although her GAF score improved with time, disability evaluations cannot be based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  Furthermore, the Veteran is credible and competent to report symptoms of her psychiatric disorder.  

Accordingly, the evidence appears, at the very least, to be in reasonable equipoise as to the existence of a material improvement in her psychiatric disorder.  As such, the Board will assign all reasonable doubt in the Veteran's favor and find the reduction of the Veteran's rating for a psychiatric disorder from 100 to 30 percent beginning April 1, 2013 was not proper.  

As the Board is restoring the 100 percent rating, the question of whether the RO complied with the procedural requirements of 38 C.F.R. § 3.344 need not be addressed.  

The 100 percent evaluation is thus restored.


ORDER

The reduction of the disability rating for a psychiatric disorder from 100 to 30 percent, effective April 1, 2013 was not proper and restoration of a 100 percent rating for an adjustment disorder with anxious mood is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


